Citation Nr: 0840253	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-10 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Evaluation of calcific bursitis of the right shoulder, 
currently rated as 10 percent disabling.

2.  Evaluation of bilateral chondromalacia patella, currently 
rated as noncompensably disabling.

3.  Entitlement to separate compensable evaluations for 
chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from December 1984 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  
Jurisdiction over the veteran's claims folder was 
subsequently transferred to the Boise, Idaho RO.  

The veteran testified before a Decision Review Officer at the 
RO in March 2003 and the undersigned Veterans Law Judge at 
the RO in June 2008.  Transcripts of the hearings have been 
associated with the record.


FINDINGS OF FACT

1.  Calcific bursitis of the right shoulder is manifested by 
motion limited to the shoulder level.

2.  Chondromalacia patella is manifested by pain on motion 
with flexion functionally limited to 80 degrees bilaterally 
by pain.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for calcific 
bursitis of the right shoulder have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5019 (2008).

2.  The criteria for a 10 percent evaluation for right knee 
chondromalacia patella have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5014 (2008).

3.  The criteria for a 10 percent evaluation for left knee 
chondromalacia patella have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5014 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in May 2001 explained the evidence and 
information necessary to support a claim of entitlement to 
service connection.  The veteran was told what information 
was needed and how to submit it.  The status of his claim was 
discussed.  He was told that VA would make reasonable efforts 
to help him obtain evidence supportive of his claim.  

In June 2005 the veteran was asked to provide any additional 
evidence he thought would support his claim.  The evidence 
necessary to support a claim of entitlement to service 
connection was discussed, and the evidence of record was 
listed.

A December 2005 letter told the veteran that he could submit 
evidence showing that his service connected disabilities had 
increased in severity.  

In February 2006 the veteran was asked to complete 
appropriate authorizations so that identified private records 
could be obtained.

In August 2007 the veteran was advised of the manner in which 
VA determines disability evaluations and effective dates.

In May 2008 the veteran was provided with the specific 
criteria pertaining to evaluation of his knee and shoulder 
disabilities.  

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that she was provided with a 
meaningful opportunity during the pendency of her appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

Moreover, this is a case in which the veteran is challenging 
the initial evaluation assigned following the grant of 
service connection.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  The veteran testified before the undersigned in 
January 2008.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, the disabilities at issue have not 
significantly changed and uniform evaluations are warranted.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The RO has assigned a 10 percent rating to the veteran's 
right shoulder disability under the criteria of 38 C.F.R. § 
4.71a, Diagnostic Code 5019, and a noncompensable to the 
veteran's bilateral knee disability pursuant to Diagnostic 
Code 5014.  Those codes provide that bursitis and 
osteomalacia, respectively, should be rated on limitation of 
motion of the affected parts, as arthritis, degenerative.

Degenerative arthritis is rated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2008).  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
is warranted if there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and a 
20 percent evaluation is authorized if there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.


	Right Shoulder

As noted, the veteran is in receipt of a 10 percent 
evaluation for his right shoulder disability, pursuant to 
Diagnostic Code 5019, which provides that bursitis should be 
rated on limitation of motion of the affected parts, as 
arthritis, degenerative.  

Diagnostic Code 5201 indicates that, for the major arm, a 20 
percent disability rating is assigned when motion of the arm 
is limited to shoulder level.  A 30 percent evaluation is 
warranted where the major arm has motion limited midway 
between the side and shoulder level.  

On VA examination in May 1998, the veteran reported 
occasional pain which was worse with driving.  Objectively, 
he had pain and tenderness over his subacromial bursa.  Range 
of motion was full with no evidence of deformity.  X-rays 
revealed calcific opacities over the humeral  head.

On VA examination in June 2004, the veteran complained of 
shoulder pain.  Examination revealed tenderness superiorly 
and laterally.  Range of motion was full.  Apprehension test 
was negative.

The report of a February 2006 VA examination indicates the 
veteran's report of general stiffness and pain with 
abduction.  He endorsed constant pain and noted that the 
alleviating factor was rest.  He stated that he avoided heavy 
lifting and noted that he had changed from performing heavy 
labor to office work.  Physical examination revealed pain at 
90 degrees with abduction and forward flexion.  The examiner 
noted that the veteran was unable to forward flex beyond 90 
degrees due to pain during flare-ups.  The diagnosis was 
calcific tendinopathy.

At his June 2008 hearing, the veteran testified that he could 
raise his right arm only to shoulder level.  He stated that 
his range of motion was even less after repetitive motion.  
He stated that he could not work overhead.  He indicated that 
he could not operate his lawn mower because it caused pain in 
his right shoulder.   

Upon careful consideration of the evidence pertaining to the 
veteran's right shoulder disability, the Board finds that a 
20 percent evaluation is warranted.  In this regard, the 
evidence reflects that abduction of the veteran's right arm 
is limited to 90 degrees due to pain.  In light of evidence 
showing such functional limitation, the Board finds that a 20 
percent evaluation is appropriate for the veteran's right 
shoulder disability.  In essence, the veteran has 
periarticular pathology productive of painful motion that 
functionally limits useful motion to the shoulder level, 
the evidence of which supports a 20 percent evaluation.

The Board has also determined that an evaluation in excess of 
20 percent is not warranted for this disability.  A higher 
evaluation requires the functional equivalent of limitation 
of motion of the arm to midway between the side and shoulder.  
The evidence does not show such findings and the veteran has 
not alleged that he has limitation of motion of the arm to 
significantly less than the shoulder level.  


The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  However, neither the 
lay nor medical evidence reflects the functional equivalent 
of the criteria required for a higher evaluation.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board notes that the veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 20 percent is not for application.  


	Knees

The veteran's bilateral knee disability has been evaluated as 
noncompensably disabling pursuant to Diagnostic Code 5014 for 
osteomalacia, apparently because there was no evidence of 
limitation of motion.

An October 1997 letter from J.W.H., M.D. indicates that the 
author had been the veteran's family physician since July 
1996.  Dr. H. noted that the veteran had significant 
osteoarthritis of the knees.  

Osteoarthritis of the knees is noted in a January 1998 
treatment record from Beaver Medical Group.

On VA examination in May 1998, the examiner noted that the 
veteran had been diagnosed with osteoarthritis of both knees.  
The veteran reported significant morning stiffness.  
Objectively, the veteran had full range of motion with 
minimal crepitus.  There was no deformity.  X-rays were 
within normal limits.  

On VA examination in June 2004, the veteran complained of 
bilateral knee pain.  Physical examination revealed 
anteromedial tenderness and central tenderness over the 
patellar tendon.  Range of motion was full bilaterally.  
There was no effusion or laxity.  

On VA examination in February 2006, the veteran reported 
constant knee pain.  He also reported stiffness and noted 
that if he failed to take his anti-inflammatory medication, 
his knees became puffy.  He indicated that he had given up 
biking and decreased heavy lifting.  Physical examination 
revealed pain at 135 degrees of flexion.  With repetitive 
motion, the veteran was unable to flex either knee beyond 90 
degrees due to pain.  The diagnosis was chondromalacia 
patella.

At his June 2008 hearing, the veteran testified that he could 
not perform a deep knee bend due to weakness and pain in his 
legs, and that he could only go about one-eighth of the way 
down.  He stated that he had to hold on to something when 
arising from a sitting position.  He indicated that he could 
not navigate stairs.  He stated that he had pain at about 80 
or 90 degrees of flexion.  

Having carefully considered the evidence pertaining to this 
issue, the Board has concluded that a 10 percent evaluation 
is warranted for each knee.  In this regard, the veteran's 
testimony reflects that he has knee flexion limited to 
approximately 80 degrees due to pain.  In accord with the 
veteran's report of flexion limited by pain is the February 
2006 VA examination report which indicates that the veteran 
was unable to flex either knee beyond 90 degrees after 
repetitive motion.  In light of evidence showing functional 
limitation to 80 degrees, the Board finds that a 10 percent 
evaluation is appropriate for each knee.  Specifically, the 
Board observes that 38 C.F.R. § 4.59 directs that actually 
painful joints are entitled to at least the minimum 
compensable rating for the joint.  In essence, the veteran 
periarticular pathology productive of painful motion the 
evidence of which supports a compensable evaluation for each 
knee.  The 10 percent evaluation contemplates periarticular 
pathology productive of painful motion.  It is also 
consistent with limitation of flexion to 45 degrees. The 
Board also observes that separate evaluations may be assigned 
if there is limitation of extension, or instability or 
subluxation.  

The Board has also determined that an evaluation in excess of 
10 percent is not warranted for this disability.  A higher 
evaluation requires the functional equivalent of flexion 
limited to 30 degrees, extension limited to 10 degrees, or 
slight instability or subluxation.  The objective evidence 
does not reflect such findings.  In fact, the veteran has 
testified that at worst, flexion is limited to 80 degrees, 
and that he does not have instability of his knees.  The 
Board concludes that separate evaluations are not warranted 
for instability, subluxation, or limitation of extension as 
such are not shown.  VAOPGCPREC 23-97 (July 1, 1997); 
VAOGCPREC 9-98 (August 14, 1998) (a veteran who has 
limitation of motion and instability of the knee may be 
evaluated separately under Diagnostic Codes 5003 and 5257 
provided additional disability is shown); VAOPGCPREC 9-2004 
(September 17, 2004) (a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to 
adequately compensate for functional loss associated with 
injury to the leg).  

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  However, neither the 
lay nor medical evidence reflects the functional equivalent 
of the criteria required for a higher evaluation.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  Rather, the 
probative evidence, including lay evidence, establishes that 
the veteran retains functional use of flexion better than 60 
degrees.

The Board notes that the veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 10 percent for the bilateral knee 
disability is not for application.  Accordingly, a 10 percent 
evaluation is granted for each knee.




ORDER

An evaluation of 20 percent for calcific bursitis of the 
right shoulder is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

An evaluation of 10 percent for right knee chondromalacia 
patella is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

An evaluation of 10 percent for left knee chondromalacia 
patella is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


